Citation Nr: 0527483	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  00-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than January 27, 
1998 for the assignment of a 30 percent disability rating for 
service-connected urticaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1976.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).  

Procedural history

Compensation was granted for a back disorder (denominated by 
the RO as low back strain with disc bulging at L5-S1) under 
provisions of 38 U.S.C. § 1151, in a March 1999 rating 
decision; a 20 percent disability rating was assigned.  The 
veteran disagreed with the March 1999 rating decision, and 
the appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in March 2000.  

Subsequently, in a September 2003 rating decision, the 
disability rating was increased to 60 percent, effective from 
January 15, 2003.  The veteran continued to express 
disagreement with the 60 percent rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

The veteran presented personal testimony at a hearing chaired 
by the undersigned Veterans Law Judge in Washington, D.C. in 
June 2005.  The transcript of the hearing is associated with 
the veteran's claims folder.



Issues not on appeal

The veteran also disagreed with the September 2003 rating 
decision with respect to the effective date assigned for the 
increased 60 percent rating for his low back disorder.  He 
requested an effective date consistent with his original 
claim.  In a June 2004 rating decision, the RO granted an 
earlier effective date of March 13, 1998, the date his 
original § 1151 claim was received.  This fully satisfied the 
veteran's request, as put forward in his notice of 
disagreement.  The veteran has not appealed that decision, 
and accordingly that issue will be addressed no further here.  

Also in the September 2003 rating decision, the RO granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) and denied 
entitlement to service connection for a personality disorder.  
The veteran has not appealed those issues, and accordingly 
they will not be addressed in this decision.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Board also notes that at the June 2005 BVA Central Office 
hearing, the veteran stated that he was seeking an increased 
disability rating for his service-connected urticaria.  While 
the veteran disagreed with a March 1999 rating decision that 
had denied a prior increased rating claim, in a February 2000 
rating decision, prior to receipt of his substantive appeal, 
the RO granted an increased 30 percent rating.  In his March 
2000 VA Form 9, the veteran specifically stated that he only 
wished to appeal the low back issue.  As an appeal was not 
perfected, the issue of an increased rating for urticaria is 
not before the Board.  Because the veteran raised the issue 
at his hearing, it is referred to the RO for any action 
deemed appropriate, keeping in mind that TDIU has been 
granted.



Issue remanded

The issue of entitlement to an effective date earlier than 
January 27, 1998 for the assignment of a 30 percent rating 
for the veteran's service-connected urticaria will be 
addressed in the REMAND portion of this decision.  The appeal 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of pain radiating into the lower extremities with occasional 
paralysis of the legs.  Objective clinical evidence does not 
show vertebral fracture residuals, complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, complete 
paralysis of the sciatic nerve, bed rest prescribed by a 
physician, or objective neurologic abnormalities such as 
bowel or bladder impairment.


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002), 
5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 60 percent disabling.

The veteran is seeking entitlement to an increased disability 
rating for his low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.  
As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the March 1999 and September 2003 
rating decisions, by the February 2000 statement of the case 
(SOC), and by the October 2003 and June 2004 supplemental 
statements of the case (SSOCs) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in May 
2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant an increased disability 
rating; it enumerated the evidence already received; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the May 2003 VCAA letter, the RO informed the 
veteran that it would "make reasonable efforts to help you 
get evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies . . . .  We 
will also assist you by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2003 letter informed the veteran 
that "[i]f you received any other VA medical treatment, let 
us know when and where you received this treatment on the 
enclosed Statement in Support of Claim, VA Form 21-4138.  We 
will request these VA records."  The letter also requested 
that the veteran complete information release forms for 
specific medical records already identified by him.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  Although the May 2003 letter 
did not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" [as 
stated in 38 C.F.R. § 3.159 (b)], the October 2003 SSOC did 
contain such language.  See the October 3, 2003 SSOC, page 3.
 
The Board finds that May 2003 VCAA letter, the SOC and the 
SSOC, taken together, properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and it properly 
indicated the portion of that information and evidence that 
is to be provided by the veteran and the portion that the 
Secretary would attempt to obtain on behalf of the veteran.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
 He has been ably represented in the matter by Disabled 
American Veterans, and it is clear from submission of that 
organization, as well as the hearing presentation, that his 
representative is well aware of the requirements of law.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does not 
apply where there is extensive factual development in case 
which indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

The Board notes that even though the May 2003 VCAA letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the VA 
within one year from the date notice is sent].  That one year 
period has since elapsed.



The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in March 
1999, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly impossible; VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  Subsequent to furnishing the 
veteran with the VCAA letter in May 2003, the RO 
readjudicated his claim in October 2003 and June 2004 
supplemental statements of the case.  Thus, any VCAA notice 
deficiency has been rectified.   Moreover, the Court also 
held in Mayfield that timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA outpatient treatment 
records and records from the VA domiciliary facility in White 
City, Oregon.  The RO requested and obtained those records, 
as well as the veteran's Social Security Administration (SSA) 
disability records.  The veteran has also submitted private 
treatment records.  There is no indication that there exists 
any evidence that has a bearing on this case that has not 
been obtained.  The veteran stated at his June 2005 hearing 
that the record was complete.  

The veteran's representative suggested at the June 2005 
hearing that additional neurological evaluation was 
warranted.  However, the Board finds that the record is 
sufficient to determine the veteran's current neurological 
impairment.  In addition to evaluations of the veteran's 
spine, the record also contains a December 2001 neurological 
consultation report and a January 2002 EMG report.  There is 
no indication or suggestion that the veteran's condition has 
worsened since those reports were obtained.  Cf. Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) [if there is a medically 
established history of recurrence and remission of a 
disability, with the period of recurrence over a long period 
of time, another examination during period of flare-up of 
disability is required].  Accordingly, the Board rejects the 
request that another examination be scheduled.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2004).  
The veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony.  
He requested a Board hearing in his VA Form 9, and he 
presented personal testimony at a hearing chaired by the 
undersigned Veterans Law Judge in June 2005.  The veteran's  
representative has also submitted written argument in his 
behalf.  

Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].



Rating musculoskeletal disabilities 

The Court has held that evaluation of a disability involving 
a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).



Revised regulations

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, the revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.  

The RO has rated the veteran's low back disability under both 
the former and the current schedular criteria.  The veteran 
has recently been provided with the revised criteria.  See 
the June 2004 SSOC.  As neither version of the rating 
criteria is patently more favorable to the veteran, the Board 
will evaluate his low back disorder under both versions.  

Specific schedular criteria

(i.)  The former schedular criteria

The veteran's back disability was rated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), which 
provides as follows.

5293 Intervertebral disc syndrome:

60 % Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief;

40% Severe; recurring attacks, with intermittent relief;

20% Moderate; recurring attacks;

10% Mild;

0% Postoperative, cured.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Words such as "mild", "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2004).  

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 

5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months;

10% With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
low back disorder, which is currently evaluated as 60 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  He essentially contends that the symptomatology 
associated with his back disability is more severe than is 
contemplated by the currently assigned rating.  

Apportionment of symptoms

The Board notes that the medical evidence in this case 
establishes that the veteran has been diagnosed with a 
personality disorder in addition to his low back disorder, 
and suggests that the veteran's personality disorder may 
account for some portion of his back symptomatology in the 
form of exaggeration of symptoms.  The personality disorder 
is not service-connected, and governing regulations provide 
that personality disorders are not diseases within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  See 38 C.F.R. § 3.303(c), 
Part 4, § 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996), and cases cited therein.  

The Board may compensate the veteran only for service-
connected disability.  [The veteran's back disability is 
rated as if it was service connected.  See 38 U.S.C.A. 
§ 1151(a) (West 2004)].  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  A critical 
question to be determined in connection with this appeal, 
therefore, is whether any non service-connected psychological 
pathology contributes to the veteran's overall level of back 
symptomatology and whether the evidence provides a sufficient 
basis for the Board to distinguish such symptoms.  

First, the Board notes that there is significant medical 
evidence of record indicating that, while the veteran is 
clearly impaired with respect to his low back, he has 
repeatedly exaggerated his symptoms on examination.  An April 
1998 Staff Physician note shows that the veteran was "using 
the situation for secondary gain and feigning weakness with 
left foot dorsiflexion", although "he does in fact have 
real disease in his [l]umbar spine."  

A June 19, 1998 psychology service addendum reports that 
"even though the veteran claimed his back was hurting him, 
he did not display any outward signs of pain.  His station 
and gait were fine and he sat comfortably during the course 
of the interview."  

The report of a September 1998 kinesiotherapy consultation 
showed that, while the veteran complained of left lower 
extremity and back pain during all tests and even testicular 
pain, and sometimes grabbed his right quad area as if in pain 
there, there were times that he moved and even turned so 
quickly as to indicate he was pain free.  The examiner 
concluded that his data was conflicting enough to negate a 
determination as to work level.  

A December 2001 neurosurgery consultation included a finding 
that signs and symptoms do not correlate with radiographic 
findings showing mild foraminal stenosis.

A March 2003 physical therapy consultation includes a finding 
that, it is difficult to assess the veteran because he 
presents conflicting information.  "It continues to be 
difficult to know what to do for him because it appears his 
primary goal is to increase [his] SC pension."

A June 2003 VA mental disorders examination resulted in a 
diagnosis of a personality disorder NOS with antisocial, 
paranoid, narcissistic and dependent features.  The examiner 
noted discrepancies in the veteran's account as compared to 
his military and medical records.  He concluded that the 
veteran was not a reliable historian.  The examiner found 
that there was a suggestion of difficulties with authority, 
moral judgment, impulse control, and manipulativeness.  
Significant to the Board's analysis, his profile suggested 
that he may be adopting the role of an invalid.  While the 
examiner found that objective physical ailments may be 
present, he also found that there is the possibility that the 
veteran is exaggerating them to some degree.

The Board additionally observes that at the close of his 
personal hearing in June 2005, after describing the alleged 
severity of his low back symptomatology, the veteran dropped 
some papers and immediately and without any indication of 
discomfort or limitation of motion, bent over from a standing 
position and picked them up off the floor of the hearing 
room. 

While the evidence cited does not provide a sufficient basis 
to properly apportion specific symptomatology to the 
veteran's personality disorder, based on the repeated 
references in the medical evidence to exaggeration of 
symptoms and manipulation of the evaluation process, the 
Board finds that the veteran's statements and descriptions of 
his symptomatology are not credible.  The Board will 
accordingly rely on the objective evidence in evaluating the 
veteran's low back disability.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

(i.)  Former regulations

The Board finds that the veteran is appropriately rated under 
Diagnostic Code 5293,  intervertebral disc syndrome.  The 
veteran is diagnosed with disc bulging at L5-S1, and the 
medical evidence clearly shows some neurological symptoms.  

Moreover, as a practical matter, the Board notes that under 
the former rating schedule, only two diagnostic codes would 
allow a rating higher than the currently assigned 60 percent.  
The first (Diagnostic Code 5285) requires vertebral fracture 
residuals with cord involvement, where the veteran is 
bedridden or requires long leg braces.  The second 
(Diagnostic Code 5286) requires complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and with or without involvement of major joints.  
Neither of these conditions is shown or suggested in the 
medical evidence.  While a June 2003 skin disorders 
examination included a report that the veteran had no motion 
in the lumbar spine, such a finding does not suggest or 
approximate complete bony fixation of the spine at an 
unfavorable angle with marked deformity.  Therefore, ratings 
under those diagnostic codes would not be appropriate.  

The Board also notes that an 80 percent rating is available 
for paralysis of the sciatic nerve under Diagnostic Code 
8520.  However, such a rating requires a showing of complete 
paralysis, such that the foot dangles and drops; there is no 
active movement possible of muscles below the knee; and 
flexion of the knee is weakened or (very rarely) lost.  While 
the veteran stated at his June 2005 hearing that he is 
paralyzed at times and his legs will not function, this has 
not been objectively substantiated in the medical records, 
and it is noted that he entered and left the hearing room in 
June 2005 without any noticeable impairment whatsoever.  For 
reasons discussed above, the Board affords the objective 
evidence greater weight of probative value than the veteran's 
statements.  

The objective evidence with respect to neurological 
impairment includes a January 2002 EMG which resulted in a 
normal study.  A February 2002 VA examination included 
neurological findings showing that deep tendon reflexes were 
equal bilaterally and there was no motor or sensory loss, and 
no muscle wasting.
A December 2001 neurosurgery consultation were negative with 
respect to radiculopathy.  In the absence of any significant 
objectively identified neurological pathology, the Board 
finds that a rating under Diagnostic Code 8520 is not 
warranted.    

In short, in light of the veteran's minimal neurological 
impairment, Diagnostic Code 5293 is the most appropriate 
under the former version of the rating schedule, and the 
Board will apply it below.

(ii.) Current regulations

As discussed in the law and regulations section above, the 
current version of the regulations provides a uniform rating 
schedule for evaluating all disorders of the spine with the 
exception of disorders with neurological complications, which 
can be alternatively rated under Diagnostic Code 5243.  For 
reasons stated immediately below, the Board does not believe 
that rating the veteran under the Formula for rating 
Intervertebral Disc Syndrome Based on Incapacating Episodes 
is warranted in this case.

Specifically, based on the medical evidence, the Board finds 
that the evidence does not support a rating based on 
incapacitating episodes.  The Board notes that for purposes 
of such evaluation, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  In this case, the evidence does 
not show "prescribed" bed rest.  While the veteran has 
stated that there are times when he cannot get out of bed, 
setting aside the lack of objective support for this claim, 
his statements alone simply do not meet the requirements of 
the regulations.  

Accordingly, the veteran will be evaluated under the General 
Rating Formula.

Schedular rating

(i.) Former regulations

Under the former version of the rating schedule, Diagnostic 
Code 5293 provides a maximum 60 percent disability rating for 
limitation of spinal motion.  Therefore, an increased rating 
is not available under that diagnostic code.  

Moreover, on Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
60 percent evaluation for limitation of lumbar spine motion 
under Diagnostic Code 5293.  This disability evaluation is 
the maximum rating allowable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85.  

(ii.) Current regulations

Under the current regulations, the only disability rating 
available above the currently assigned 60 percent is 100 
percent.  To warrant an increased rating under the current 
rating schedule, the evidence would have to show unfavorable 
ankylosis of the entire spine.  Based on the objective 
medical evidence, the Board finds that such symptomatology is 
not approximated.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  In this case, there is 
overwhelming evidence that the veteran's spine is not 
ankylosed.

For example, a May 2003 physical therapy consultation showed 
findings of forward flexion and extension to 80 percent of 
normal, and lateral bending and rotation within normal 
limits.  A March 2003 physical therapy consultation included 
a finding that the veteran ambulated without difficulty and 
did not have problems with flexion or extending his spine.  A 
September 2001 neurological evaluation conducted by D.A.R., 
M.D. shows flexion to 20 degrees, at which point pain begins.  
Extension and lateral bending were normal, but accompanied by 
pain.

The only medical evidence which is arguably in the veteran's 
favor is the report of a June 2003 skin disorders examination 
which indicated that that the veteran had no motion in the 
lumbar spine.  The Board notes that the examiner's findings 
with respect to the spine were minimal, and there is no 
explanation as to whether range of motion exercises were even 
attempted.  In any event, this finding is completely at odds 
with the remainder of the medical evidence, as well as 
observations made by the undersigned at the veteran's June 
2005 hearing that the veteran could move his back freely.

In short, the preponderance of the evidence of record 
demonstrates that ankylosis is not present.  The medical 
findings are not consistent with unfavorable ankylosis of the 
entire spine [i.e. the entire spine is fixed in flexion or 
extension, see Note (5)].  

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, Mauerhan dealt with the rating schedule 
governing mental disorders.  In the case of the current 
schedule for rating disorders of the spine, no such 
qualifiers are used.  The criteria enumerated under the 
current schedule are unambiguous, and require ankylosis, 
which is not demonstrated in this case.  When terms of 
regulation are unambiguous, "no further inquiry is usually 
required."  See Mauerhan, 16 Vet. App. at 442, citing Glover 
v. West, 185 F. 3d 1328 (Fed. Cir. 1999).

An increased rating under the current schedular criteria is 
therefore not available.

With respect to DeLuca factors, the veteran has repeatedly 
stated that he suffers weakness in his back and legs.  In a 
November 1999 progress note, he reported that the weakness is 
there all the time, but he occasionally loses strength to the 
point where he falls.  

However, as noted above, a February 2002 VA examination 
showed no muscle wasting.  An April 1999 progress report 
showed good strength in the lower extremities.  For reasons 
already addressed, the Board favors the objective evidence 
over the veteran's statements.  

The Board has also considered statements submitted by the 
veteran's friend H.N., who attests to the veteran's pain and 
difficulty with daily activities.  However, H.N. is not 
identified as a medical professional, and these accounts do 
not provide the objective evidence necessary to meet the 
criteria for a higher rating.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).


Thus, the Board finds that additional disability, over and 
above the currently assigned 60 percent, may not be assigned 
under 38 C.F.R. §§ 4.40 and 4.45.    

The following discussion applies to the veteran's service-
connected disability, regardless of whether the former or 
current schedular criteria apply.

Esteban/Bierman considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2004) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.  

With respect to ratings under former Diagnostic Code 5293, a 
separate rating may be assigned for symptomatology such as 
foot drop.  See Bierman v. Brown, 6 Vet. App. 125 (1994) [the 
assignment of a separate rating for a neurological disability 
may be appropriate when its manifestations are distinct from 
the musculoskeletal disorder].  Currently, Note (1) under the 
General Rating Formula directs evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

In this case, however, does not contain objective medical 
evidence of significant associated neurological 
symptomatology.  Indeed, a January 2002 EMG was normal, and a 
December 2001 neurosurgery consultation showed minimal 
neurological findings.  Neurological findings consist 
primarily of reports of subjective symptoms such as pain; for 
example, the September 2001 neurological consultation of 
D.A.R., M.D. shows a conclusion that the neurologic 
examination was normal within the limits of the veteran's 
pain.  

Crucially, there has been identified no separately ratable 
neurological disability, such as foot drop or loss of bowel 
or bladder control.  Thus, Esteban/Bierman considerations are 
not for application in this case.

In short, based on the absence of significant objectively 
demonstrated neurological symptomatology, the Board finds 
that a separate rating for neurological impairment is not 
warranted.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's low back 
disability has not changed appreciably since he filed his 
claim in 1998.  Based on the record, the Board finds that a 
60 percent disability rating is properly assigned for the 
entire period.   

Extraschedular rating

The RO has concluded that an extraschedular evaluation is not 
warranted for the veteran's low back disorder.  Since this 
matter has been adjudicated by the RO, and was specifically 
raised by the veteran's representative at his June 2005 
hearing, the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The veteran is unquestionably impaired occupationally.  He is 
currently in receipt of TDIU.  However, specifically with 
respect to the matter of an extraschedular rating for the 
back disability, the evidence does not indicate that such is 
warranted.  
A significant degree of occupational impairment is 
contemplated by the 60 percent rating currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Moreover, the medical evidence demonstrates that non service-
connected factors contribute substantially to the veteran's 
employment difficulties.  A February 1998 psychology 
assessment shows that the veteran received what was described 
as a low score on the Employment Readiness Scale, which was 
consistent with some type of problem interfering directly 
with work functioning.  Individuals in this score range may 
have a negative attitude toward work, or may perceive that 
they are unable to return to competitive employment.  There 
may in addition be substantial emotional and behavioral 
problems which interfere with their ability to function 
within a cooperative work setting.  Diagnoses were cocaine 
dependence, dementia, pathological gambling in sustained full 
remission, nicotine dependence, and a personality disorder 
not otherwise specified.  

Crucially, as has been discussed in some detail above, there 
is strong evidence of exaggeration of back symptomatology on 
the part of the veteran, which has been ascribed by mental 
health professionals as being due to a personality disorder.

There is arguably medical evidence in the veteran's favor.  
C.A., M.D. found the veteran to be unemployable due to his 
low back problems.  In August 2000, Dr. C.A. stated that the 
veteran suffers from lumbar radiculopathy (a very painful 
"pinched nerve" in the low spine, and due to this, he finds 
it impossible to maintain gainful employment.

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  It strongly appears that 
Dr. C.A.'s assessment is based entirely on the veteran's own 
statements concerning the purported "pinched nerve" in his 
back.  As discussed in detail above, objective neurological 
evaluations of the veteran have been essentially normal.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Thus, the Board places relatively little weight 
of probative value on the assessment of Dr. C.A.

In short, the preponderance of the objective medical evidence 
doe not support the veteran's contention that there are 
exceptional or unusual factors at work here.  There is no 
evidence of any hospitalization for the veteran's low back 
disorder.  There is no evidence of an extraordinary clinical 
picture, such as repeated surgery for the low back.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the evidence does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concluded that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his  back disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

The veteran's claim of entitlement to an increased evaluation 
for his low back disability is denied.

REMAND

2.  Entitlement to an effective date earlier than January 27, 
1998 for the assignment of a 30 percent disability for 
service-connected urticaria.

In April 2000, the veteran disagreed with the effective date 
assigned an increased 30 percent rating in the February 2000 
rating decision.  The record does not reflect that a SOC has 
been issued by the RO or that the veteran has indicated a 
desire to terminate his appeal.  Indeed, in the June 2005 
hearing, the veteran expressed his desire to pursue that 
issue.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to VBA to direct that a SOC be issued.  

VBA should issue a SOC pertaining to the 
issue of entitlement to an effective date 
earlier than January 27, 1998 for the 
assignment of a 30 percent rating for 
urticaria, and in connection therewith 
provide the veteran with appropriate 
notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


